DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 4, line 11 recites “serious”, and should be replaced by --series--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaya et al. (U.S. Patent Application Publication 2019/0326887 cited in the Information Disclosure Statement filed March 9, 2021, hereafter Kaya).
Claim 1: Kaya teaches a gate drive circuit (Figure 1) comprising: 
an N-channel MOSFET (S12) and a P-channel MOSFET (S10) that are connected in a push-pull manner; and 

wherein 
the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET as 10ambient temperature rises (via Q31 and Q32; Figure 3). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaya in view of Ferro (U.S. Patent 7,800,430).
Claim 2: Kaya teaches the limitations of claim 1 above. Kaya does not specifically teach that the temperature correction circuit includes a transistor and a thermistor circuit. Ferro teaches a temperature correction circuit (Figure 1) including a transistor (Q1) and a thermistor circuit (NTC2), 15wherein a gate terminal of the N-channel MOSFET and a gate terminal of the P-channel MOSFET are connected between a collector and an emitter of the transistor (at V1 and 10), and the thermistor circuit includes a thermistor element connected 20between a base and the emitter of the transistor (NTC2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
  
Claim 3: The combined circuit further teaches that the thermistor circuit is constituted by a first resistor and a second resistor that are connected in series to each other, and 25the thermistor element connected in parallel to the second resistor (via NTC2, R2 and NTC1).  

Claim 4: The combined circuit teach the limitations of claim 3 above. The combined circuit does not specifically teach the characteristics of the first and second resistors and thermistor. However, the selection of the first resistor and the second resistor of the thermistor circuit, and characteristics of the thermistor are set such that 12the gate voltage has a value substantially twice gate voltage thresholds of the N-channel MOSFET and the P-channel MOSFET would have been chosen to ensure an optimal performance of the circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first resistor and the second resistor of the thermistor circuit, and characteristics of the thermistor are set such that 12the gate voltage has a value substantially twice gate voltage thresholds of the N-channel MOSFET and the P-channel MOSFET when employing the temperature correction circuit of Ferro to maximize the overall performance of the temperature correction circuit. Furthermore, such a provision of selecting a specific resistor and thermistor characteristic involves only routine design expedient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842